Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election of Group A directed to Claims 1-5 and 16 in the reply filed on 6/14/2022 is acknowledged. Since, Applicant has not indicated a traversal of the restriction requirement, the election is treated as an election without traverse. Claims 6-15 and 17-19 are now withdrawn from further examination.
Claim Objections
Claim 1 is objected to because of the following informalities:  In Line 5, the recitation of, “and are” should recite, “the impeller vanes are” to improve clarity.
Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding Claim 1, the recitation of, “the circumferential direction” in Lines 4-5 lacks antecedent basis. For the purposes of prior art examination, the recitation is considered to mean, “a 
	Claims 2-5 and 16 are also rejected by virtue of their dependency.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schmid et al (DE202010013785U1) hereinafter referred to as Schmid.

    PNG
    media_image1.png
    511
    272
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    517
    494
    media_image2.png
    Greyscale

Regarding Claim 1, Schmid discloses a diagonal fan (figures 18-22) comprising an electric motor (75, figure 2) and a diagonal impeller configured to be driven about an axis of rotation (RA) by the electric motor, wherein the diagonal impeller defines an air inlet (see figure 19 annotated above) and an air outlet (see annotated figure 19) and has a hub (54, figure 19) and impeller vanes (58, 59, figure 19) which are distributed in the circumferential direction (best seen from figure 22), extending radially outwards from the hub (see figure 19), and are surrounded radially externally by a slinger ring (136’, figure 20 also reproduced above), wherein a flow angle αD formed by the slinger ring relative to the axis of rotation (RA) increases from the air inlet to the air outlet (slinger ring shape which is slightly convex, see figure 19), and a flow angle αN formed by the hub relative to the axis of rotation (RA) decreases from the air inlet to the air outlet (see hub shape, figure 19).
Regarding Claim 5, Schmid discloses that the flow angles αD and αN change in the continuous course of the slinger ring and the hub (see shape of 136’ and 54 being continuous, figure 19).
Allowable Subject Matter
Claims 2-4 and 16 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
	Regarding Claim 2-4 and 16, the prior art fails to disclose the respective angular ranges claimed. Therefore, it is not known in, nor obvious from the prior art to construct a diagonal fan as respectively claimed.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 5695318 relates to a diagonal fan.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SABBIR HASAN whose telephone number is (571)270-7651.  The examiner can normally be reached on Monday-Friday 10:30 am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowski can be reached on 571-270-7944.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Sabbir Hasan/Primary Examiner, Art Unit 3745